Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace claims with the following language:

2. 1 


providing the sterilization mat prior to the inserting step, the sterilization
mat including a sheet of sterilization fabric defined by inner and outer surfaces that are opposite
each other along a transverse direction, wherein each of the inner and outer surfaces extends
between opposed lateral ends of the sheet of sterilization fabric that are spaced from each other
along a lateral direction that is perpendicular to the transverse direction, and opposed front and
rear ends of the sheet of sterilization fabric that are spaced from each other along a longitudinal
direction that is perpendicular to each of the lateral direction and the transverse direction;

supporting the pouches of the sterilization mat at the inner surface of the
sheet, such that the pouches are spaced from each other along the lateral direction; and

causing at least one attachment member of the sterilization mat to extend from the sheet,






wherein rolling the sterilization mat into the rolled configuration comprises rolling the
sterilization mat along at least two revolutions about an axis that is oriented along the
longitudinal direction, such that a first revolution of the sterilization mat overlaps a second
revolution of the sterilization mat along a direction toward the axis.


1. 
comprising the steps of:

rolling the sterilization mat into a rolled configuration; and
after the rolling step, placing the sterilization mat in the rolled configuration into an
autoclave and, after the rolling step, subjecting the sterilization mat to a sterilization agent, such that the sterilization agent passes through the sterilization mat without first passing through any
other layers, and sterilizes the surgical supplies,
wherein the sterilization mat is not carried by a tray.

3. 2 
supporting at least one section of the sterilization fabric at the inner surface of the sheet at a pair of side support locations that are spaced from each other so as to define the respective pouch between the side support locations.

4. 3 
comprises attaching the at least one section to the inner surface of the sheet at each of the pair of side support locations.

5. 3 
comprises supporting a rear end of the at least one section to the inner surface of the sheet, wherein the rear end extends between the side support locations.

6. 5 
open, and the front ends of the pouches are opposite the rear ends of the at least one section
along the longitudinal direction.

7. 6 
extends forward with respect to the front ends of the pouches, and the flap is foldable over the front ends of the pouches prior to rolling the sterilization mat.

8. 7 


9. 2 
defining a tab that extends from the sheet at a first end, and is free from the sheet at a second end.

10. (Original) The method as recited in claim 1 

23. (Previously Presented) The method as recited in claim 1 

24. (Previously Presented) The method as recited in claim 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAVEN COLLINS/            Examiner, Art Unit 3735      

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735